Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The term “to-be-detected area” being found in claims 1 and 8 – i. e., the steps for future, and makes the claim language as being indefinite for failing to particularly point out and distinctly claim the subject matter.

It is suggested to have a definite language.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2 and 4 – 9 are rejected under 35 U.S.C. 103 as being unpatentable over
Mayuzumi US PGPub: US 2016/0028951 A1 Jan. 28, 2016 and in view of 
Yokozeki US PGPub:US 2015/0146010 A1 May 28, 2015.

Regarding claims 1, 8, Mayuzumi discloses,

a person detection device (an image processing apparatus – Fig. 1/1, paragraph 0036) configured to analyze a fisheye image obtained by a fisheye camera (the image obtaining unit 101 has: a wide-angle image pickup unit such as a fisheye lens or an omnidirectional mirror – Fig.1/101, paragraph 0037) and a person detection method for analyzing a fisheye image obtained by a fisheye camera installed above a to-be-detected area to detect a person existing in the to-be- detected area installed above a to-be-detected area to detect a person existing in the to- be-detected area (detect a recognition target on an image photographed through a fisheye lens. An installation direction of a camera, an area where a relatively large number of human bodies are detected in an area of the photographed image is set as a priority area. A detecting process of the human body is preferentially started from the set priority area – ABSTRACT, Figs. 1, 3, 4, 10 - 12. The recognition processing unit 106 can execute the detecting process of the human body by using a well-known image recognizing process such as a method whereby the feature amount of the image and the feature amounts of the human bodies which have previously been registered are compared, thereby extracting the area of the human body, or the like – paragraph 0047), comprising and the person detection device and the person detection method the steps of: 

a human body detector configured to detect a human body candidate from a fisheye image (the recognition processing unit 106 can execute the detecting process of the human body by using a well-known image recognizing process such as a method whereby the feature amount of the image and the feature amounts of the human bodies which have previously been registered are compared, thereby extracting the area of the human body, or the like – paragraph 0047. The moving body following unit 1104 executes a following process of the moving body by making the body detected at a previous frame and the body detected at the present frame correspond to each other – Fig. 11/1104, paragraphs 0123, 0124. The image recognizing unit 701 detects a preset object - for example, a human body or face, from a moving body following result which was output from the moving body following unit 1104 and outputs a result of the detection – paragraph 0178) and output, as a detection result (the delivering/recording unit 107 delivers or records the result of the recognition in the recognition processing unit 106 and the image which was output from the resolution converting unit 601 – Figs. 1/OUTPUT, 7/s711, paragraphs 0048, 0111), 

a reference storage (the image processing circuit 804 reads out the image signal from the A/D converting circuit 803, stores into the frame memory 805, and executes various kinds of signal processes at predetermined frame rates – paragraph 0197. The recognition processing unit 106 can execute the detecting process of the human body by using a well-known image recognizing process such as a method whereby the feature amount of the image and the feature amounts of the human bodies which have previously been registered are compared, thereby extracting the area of the human body, or the like – paragraph 0047) configured to prestore a reference for a shape (polygonal objects – Figs. 13/1303,1304, 14/1403, 1404 and 1405 – paragraphs 0139, 0140. A polygonal object 1303 is displayed near the center of the annulus ring image 1302. A polygonal object 1304 is displayed near an outer circumferential part of the annulus ring image 1302. It is assumed that sizes in a real space of the polygonal objects 1303 and 1304 are equal – paragraph 0139) and/or size of the bounding box for each position or area on the fisheye image (the moving body may be detected by using the moving vector. The moving body detecting unit 1103 outputs a body detection result including a position on a display screen of the detected body, a circumscribed rectangle of the body, and a size of the body – paragraph 0122. The following track is information including a position, a size, and a speed on the display screen of the body and a correspondence state - i.e., following ID, with the body detected at the previous frame – paragraph 0124),

but, does not disclose, a bounding box indicating a region on the fisheye image of each human body candidate detected; and

a false detection determining unit configured to compare the shape and/or size of the bounding box of the human body candidate contained in the detection result with the reference corresponding to a position where the human body candidate is detected to determine whether the human body candidate results from false detection.  

Yokozeki teaches, an object detecting apparatus includes a detecting unit configured to detect an area of a predetermined object from an image, a calculating unit configured to calculate an evaluation value on the area detected by the detecting unit, and a control unit configured, when the evaluation value satisfies a predetermined criterion, to determine that the area is the predetermined object. The predetermined criterion is set depending on an amount of distortion of an image displayed on a display unit (ABSTRACT, Figs. 5A – 7B, paragraph 0009).

A method of calculating the difference between the features of an object image stored in advance and the features of an image of the object area detected by the object detecting unit 116 and calculating the degree of reliability from the difference. In both calculating methods, a high degree of reliability indicates a low probability of false detection, and a low degree of reliability indicates a high probability of false detection (paragraph 0041).

Many of face areas in which faces are correctly detected – i. e., areas 501, 502, 505, 506, 509, and 510, have high degrees of reliability, and many of areas in which portions other than the faces - i. e., areas 503, 504, 507, 508, 511, are falsely detected have lower degrees of reliability. However, some of the correctly detected face areas have lower degrees of reliability – i. e., the area 509, and some of the falsely detected areas have higher degrees of reliability - i. e., the areas 503 and 508 (Figs. 5A – 5C, paragraph 0059). The object identifying unit 119 tracks the degree of reliability of the detected areas of an identical object over time, and the object determining unit 120 determines whether the individual detected areas satisfy a predetermined determination criterion, that is, whether they are true face areas (paragraph 0060), reads on the claimed feature, a false detection determining unit configured to compare the shape and/or size of the bounding box of the human body candidate contained in the detection result with the reference corresponding to a position where the human body candidate is detected to determine whether the human body candidate results from false detection.  

An object detecting unit 116 of this embodiment is a detection block for face detection or human body detection (paragraph 0036) along with, faces are correctly detected – i.e., areas 501, 502, 505, 506, 509 and 510, combined with areas in which portions other than the faces – i.e., areas 503, 204, 507, 508 and 511 (Figs. 5A – 5C, paragraph 0059), reads on the claimed feature, a bounding box indicating a region on the fisheye image of each human body candidate detected.

If a degree of reliability greater than or equal to a threshold value is detected in an area with the same threshold value, the number of detection times is counted, and if the degree of reliability is less than the threshold value, the number of detection need not be changed (paragraph 0085).

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the detect a recognition target on an image photographed through a fisheye lens of Mayuzumi (Mayuzumi, ABSTRACT, Figs. 1, 3, 4, 10 – 12, paragraphs 0036, 0037, 0047), wherein the system of Mayuzumi, would have incorporated, an object detecting apparatus includes a detecting unit configured to detect an area of a predetermined object from an image of Yokozeki (Yokozeki, ABSTRACT, Figs. 5A – 7B, paragraphs 0036, 0041, 0059, 0085) for detecting an object with stability while reducing false detection even from an image with large distortion (Yokozeki, paragraph 0008).

Regarding claim 2, Mayuzumi discloses,

the person detection device according to claim 1, wherein the reference (the image processing circuit 804 reads out the image signal from the A/D converting circuit 803, stores into the frame memory 805, and executes various kinds of signal processes at predetermined frame rates – paragraph 0197. The recognition processing unit 106 can execute the detecting process of the human body by using a well-known image recognizing process such as a method whereby the feature amount of the image and the feature amounts of the human bodies which have previously been registered are compared, thereby extracting the area of the human body, or the like – paragraph 0047),

but, does not disclose, the shape of the bounding box comprises a reference for an aspect ratio of the bounding box.  

Yokozeki teaches, an object detecting apparatus includes a detecting unit configured to detect an area of a predetermined object from an image, a calculating unit configured to calculate an evaluation value on the area detected by the detecting unit, and a control unit configured, when the evaluation value satisfies a predetermined criterion, to determine that the area is the predetermined object. The predetermined criterion is set depending on an amount of distortion of an image displayed on a display unit (ABSTRACT, Figs. 5A – 7B, paragraph 0009).

A method of calculating the difference between the features of an object image stored in advance and the features of an image of the object area detected by the object detecting unit 116 and calculating the degree of reliability from the difference. In both calculating methods, a high degree of reliability indicates a low probability of false detection, and a low degree of reliability indicates a high probability of false detection (paragraph 0041).

Many of face areas in which faces are correctly detected – i. e., areas 501, 502, 505, 506, 509, and 510, have high degrees of reliability, and many of areas in which portions other than the faces - i. e., areas 503, 504, 507, 508, 511, are falsely detected have lower degrees of reliability. However, some of the correctly detected face areas have lower degrees of reliability – i. e., the area 509, and some of the falsely detected areas have higher degrees of reliability - i. e., the areas 503 and 508 (Figs. 5A – 5C, paragraph 0059). The object identifying unit 119 tracks the degree of reliability of the detected areas of an identical object over time, and the object determining unit 120 determines whether the individual detected areas satisfy a predetermined determination criterion, that is, whether they are true face areas (paragraph 0060).

An object detecting unit 116 of this embodiment is a detection block for face detection or human body detection (paragraph 0036) along with, faces are correctly detected – i.e., areas 501, 502, 505, 506, 509 and 510, combined with areas in which portions other than the faces – i.e., areas 503, 204, 507, 508 and 511 (Figs. 5A – 5C, paragraph 0059), reads on the claimed feature, the shape of the bounding box comprises a reference for an aspect ratio of the bounding box.

If a degree of reliability greater than or equal to a threshold value is detected in an area with the same threshold value, the number of detection times is counted, and if the degree of reliability is less than the threshold value, the number of detection need not be changed (paragraph 0085).

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the detect a recognition target on an image photographed through a fisheye lens of Mayuzumi (Mayuzumi, ABSTRACT, Figs. 1, 3, 4, 10 – 12, paragraphs 0036, 0037, 0047), wherein the system of Mayuzumi, would have incorporated, an object detecting apparatus includes a detecting unit configured to detect an area of a predetermined object from an image of Yokozeki (Yokozeki, ABSTRACT, Figs. 5A – 7B, paragraphs 0036, 0041, 0059, 0085) for detecting an object with stability while reducing false detection even from an image with large distortion (Yokozeki, paragraph 0008).

Regarding claim 4, Mayuzumi discloses all the claimed features,

but, does not disclose, the person detection device according to claim 1, wherein the reference for the size of the bounding box comprises a reference for an area of the bounding box.  

Yokozeki teaches, an object detecting apparatus includes a detecting unit configured to detect an area of a predetermined object from an image, a calculating unit configured to calculate an evaluation value on the area detected by the detecting unit, and a control unit configured, when the evaluation value satisfies a predetermined criterion, to determine that the area is the predetermined object. The predetermined criterion is set depending on an amount of distortion of an image displayed on a display unit (ABSTRACT, Figs. 5A – 7B, paragraph 0009).

A method of calculating the difference between the features of an object image stored in advance and the features of an image of the object area detected by the object detecting unit 116 and calculating the degree of reliability from the difference. In both calculating methods, a high degree of reliability indicates a low probability of false detection, and a low degree of reliability indicates a high probability of false detection (paragraph 0041).

Many of face areas in which faces are correctly detected – i. e., areas 501, 502, 505, 506, 509, and 510, have high degrees of reliability, and many of areas in which portions other than the faces - i. e., areas 503, 504, 507, 508, 511, are falsely detected have lower degrees of reliability. However, some of the correctly detected face areas have lower degrees of reliability – i. e., the area 509, and some of the falsely detected areas have higher degrees of reliability - i. e., the areas 503 and 508 (Figs. 5A – 5C, paragraph 0059). The object identifying unit 119 tracks the degree of reliability of the detected areas of an identical object over time, and the object determining unit 120 determines whether the individual detected areas satisfy a predetermined determination criterion, that is, whether they are true face areas (paragraph 0060).

An object detecting unit 116 of this embodiment is a detection block for face detection or human body detection (paragraph 0036) along with, faces are correctly detected – i.e., areas 501, 502, 505, 506, 509 and 510, combined with areas in which portions other than the faces – i.e., areas 503, 204, 507, 508 and 511 (Figs. 5A – 5C, paragraph 0059), reads on the claimed feature, the reference for the size of the bounding box comprises a reference for an area of the bounding box.

If a degree of reliability greater than or equal to a threshold value is detected in an area with the same threshold value, the number of detection times is counted, and if the degree of reliability is less than the threshold value, the number of detection need not be changed (paragraph 0085).

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the detect a recognition target on an image photographed through a fisheye lens of Mayuzumi (Mayuzumi, ABSTRACT, Figs. 1, 3, 4, 10 – 12, paragraphs 0036, 0037, 0047), wherein the system of Mayuzumi, would have incorporated, an object detecting apparatus includes a detecting unit configured to detect an area of a predetermined object from an image of Yokozeki (Yokozeki, ABSTRACT, Figs. 5A – 7B, paragraphs 0036, 0041, 0059, 0085) for detecting an object with stability while reducing false detection even from an image with large distortion (Yokozeki, paragraph 0008).

Regarding claim 5, Mayuzumi discloses,

the person detection device according to claim 4, wherein the reference for the area is set to make the area larger when the area is located closer to a center of the fisheye image (the polygonal object 1303 photographed near the center of the annulus ring image 1302 exists at a position near the camera, it is photographed larger than the polygonal object 1304 – Fig. 10, paragraph 0142).

Regarding claim 6, Mayuzumi discloses all the claimed features,

but, does not disclose, the person detection device according to claim 1, wherein the false detection determining unit eliminates, from the detection result, a human body candidate determined to be a result of false detection.  

Yokozeki teaches, an object detecting apparatus includes a detecting unit configured to detect an area of a predetermined object from an image, a calculating unit configured to calculate an evaluation value on the area detected by the detecting unit, and a control unit configured, when the evaluation value satisfies a predetermined criterion, to determine that the area is the predetermined object. The predetermined criterion is set depending on an amount of distortion of an image displayed on a display unit (ABSTRACT, Figs. 5A – 7B, paragraph 0009).

A method of calculating the difference between the features of an object image stored in advance and the features of an image of the object area detected by the object detecting unit 116 and calculating the degree of reliability from the difference. In both calculating methods, a high degree of reliability indicates a low probability of false detection, and a low degree of reliability indicates a high probability of false detection (paragraph 0041).

Many of face areas in which faces are correctly detected – i. e., areas 501, 502, 505, 506, 509, and 510, have high degrees of reliability, and many of areas in which portions other than the faces - i. e., areas 503, 504, 507, 508, 511, are falsely detected have lower degrees of reliability. However, some of the correctly detected face areas have lower degrees of reliability – i. e., the area 509, and some of the falsely detected areas have higher degrees of reliability - i. e., the areas 503 and 508 (Figs. 5A – 5C, paragraph 0059). The object identifying unit 119 tracks the degree of reliability of the detected areas of an identical object over time, and the object determining unit 120 determines whether the individual detected areas satisfy a predetermined determination criterion, that is, whether they are true face areas (paragraph 0060).

An object detecting unit 116 of this embodiment is a detection block for face detection or human body detection (paragraph 0036) along with, faces are correctly detected – i.e., areas 501, 502, 505, 506, 509 and 510, combined with areas in which portions other than the faces – i.e., areas 503, 204, 507, 508 and 511 (Figs. 5A – 5C, paragraph 0059).

If a degree of reliability greater than or equal to a threshold value is detected in an area with the same threshold value, the number of detection times is counted, and if the degree of reliability is less than the threshold value, the number of detection need not be changed – i.e., not counted, reads on the claimed feature, the false detection determining unit eliminates, from the detection result, a human body candidate determined to be a result of false detection (paragraph 0085).

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the detect a recognition target on an image photographed through a fisheye lens of Mayuzumi (Mayuzumi, ABSTRACT, Figs. 1, 3, 4, 10 – 12, paragraphs 0036, 0037, 0047), wherein the system of Mayuzumi, would have incorporated, an object detecting apparatus includes a detecting unit configured to detect an area of a predetermined object from an image of Yokozeki (Yokozeki, ABSTRACT, Figs. 5A – 7B, paragraphs 0036, 0041, 0059, 0085) for detecting an object with stability while reducing false detection even from an image with large distortion (Yokozeki, paragraph 0008).

Regarding claim 7, Mayuzumi discloses all the claimed features,

but, does not disclose, the person detection device according toclaim 1, wherein the detection result contains information on reliability of each human body candidate detected, and the false detection determining unit lowers the reliability of a human body candidate determined to be a result of false detection.  

Yokozeki teaches, an object detecting apparatus includes a detecting unit configured to detect an area of a predetermined object from an image, a calculating unit configured to calculate an evaluation value on the area detected by the detecting unit, and a control unit configured, when the evaluation value satisfies a predetermined criterion, to determine that the area is the predetermined object. The predetermined criterion is set depending on an amount of distortion of an image displayed on a display unit (ABSTRACT, Figs. 5A – 7B, paragraph 0009).

A method of calculating the difference between the features of an object image stored in advance and the features of an image of the object area detected by the object detecting unit 116 and calculating the degree of reliability from the difference. In both calculating methods, a high degree of reliability indicates a low probability of false detection, and a low degree of reliability indicates a high probability of false detection (paragraph 0041).

Many of face areas in which faces are correctly detected – i. e., areas 501, 502, 505, 506, 509, and 510, have high degrees of reliability, and many of areas in which portions other than the faces - i. e., areas 503, 504, 507, 508, 511, are falsely detected have lower degrees of reliability. However, some of the correctly detected face areas have lower degrees of reliability – i. e., the area 509, and some of the falsely detected areas have higher degrees of reliability - i. e., the areas 503 and 508 (Figs. 5A – 5C, paragraph 0059). The object identifying unit 119 tracks the degree of reliability of the detected areas of an identical object over time, and the object determining unit 120 determines whether the individual detected areas satisfy a predetermined determination criterion, that is, whether they are true face areas (paragraph 0060).

An object detecting unit 116 of this embodiment is a detection block for face detection or human body detection (paragraph 0036) along with, faces are correctly detected – i.e., areas 501, 502, 505, 506, 509 and 510, combined with areas in which portions other than the faces – i.e., areas 503, 204, 507, 508 and 511 (Figs. 5A – 5C, paragraph 0059).

If a degree of reliability greater than or equal to a threshold value is detected in an area with the same threshold value, the number of detection times is counted, and if the degree of reliability is less than the threshold value, the number of detection need not be changed, reads on the claimed feature, the detection result contains information on reliability of each human body candidate detected, and the false detection determining unit lowers the reliability of a human body candidate determined to be a result of false detection (paragraph 0085).

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the detect a recognition target on an image photographed through a fisheye lens of Mayuzumi (Mayuzumi, ABSTRACT, Figs. 1, 3, 4, 10 – 12, paragraphs 0036, 0037, 0047), wherein the system of Mayuzumi, would have incorporated, an object detecting apparatus includes a detecting unit configured to detect an area of a predetermined object from an image of Yokozeki (Yokozeki, ABSTRACT, Figs. 5A – 7B, paragraphs 0036, 0041, 0059, 0085) for detecting an object with stability while reducing false detection even from an image with large distortion (Yokozeki, paragraph 0008).
Regarding claim 9, Mayuzumi discloses,

a non-transitory computer readable medium storing a program for causing a computer to execute each of the steps of the person detection method according to claim 8 (non-transitory computer-readable storage medium – paragraph 0198).
Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims along with applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

The prior arts made of record and not relied upon are considered pertinent to applicants disclosure.

Okamoto US PGPub: US 2021/0321034 A1 Oct. 14, 2021.
An imaging apparatus includes: an image sensor that captures an image of an object to generate a captured image; a display that displays the captured image; a first detector that detects, when the object is a human, at least a portion of the human; a second detector that detects, when the object is an animal, at least a portion of the animal; and a controller that controls the display to display a first detection frame and a second detection frame on the captured image, the first detection frame corresponding to the human and the second detection frame corresponding to the animal (ABSTRACT).
The person 22 different from the main object is erroneously detected as an animal (Fig. 3A/41, paragraph 0048). 
The human detection frame 30 and the animal detection frames 40, 41 other than the AF target detection frame 50 have the same color, line type, line width, and frame shape. Therefore, the animal detection frame 41 due to the erroneous detection of the person 22 is displayed in the same manner as the human detection frame 30. This can prevent the user from viewing erroneous detection in which the person 22 is mistaken, so as to avoid making the user uncomfortable (Fig. 3B/41, paragraph 0049).

Shaick US PGPub: US 2010/0021008 A1 Jan. 28, 2010.
The output of FD 130 may be checked for detection and removal of false faces by LPFT 120. As used herein, false positives of false faces may relate to non-faces and/or regions in the frame classified incorrectly as faces by FD 130. For frames that have been processed by FD 130, the LPFT 120 may be configured to perform one or more of: removing the window(s) reported by FD 130 related to false faces, combining duplicated windows of a same face that was reported by the FD 130, and filling out detection holes in time. A check for detection of false positive detection of faces and/or objects that were wrongly reported as being a face. Process 300 may include removal of the detected false positive faces using filters, such as skin color filter which allows for removal of false faces that do not have human skin colors in normal and/or over- and under-exposed image (Fig. 3/325, paragraphs 0019, 0027).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIMESH PATEL whose telephone number is (571)270-1228. The examiner can normally be reached Monday thru Friday: 6:30 AM - 3:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on 571-272-7915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIMESH PATEL/Primary Examiner, Art Unit 2642